Vanguard Short-Term Treasury Fund Summary Prospectus February 7, 2014 Admiral Shares for Participants Vanguard Short-Term Treasury Fund Admiral Shares (VFIRX) The Funds statutory Prospectus and Statement of Additional Information dated February 7, 2014, as may be amended or supplemented, are incorporated into and made part of this Summary Prospectus by reference. Before you invest, you may want to review the Funds Prospectus, which contains more information about the Fund and its risks. You can find the Funds Prospectus and other information about the Fund online at www.vanguard.com/prospectus . You can also obtain this information at no cost by calling 800-523-1188 or by sending an e-mail request to online@vanguard.com. The Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Investment Objective The Fund seeks to provide current income while maintaining limited price volatility. Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold Admiral Shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Sales Charge (Load) Imposed on Purchases None Purchase Fee None Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.07% 12b-1 Distribution Fee None Other Expenses 0.03% Total Annual Fund Operating Expenses 0.10% Example The following example is intended to help you compare the cost of investing in the Funds Admiral Shares with the cost of investing in other mutual funds. It illustrates the hypothetical expenses that you would incur over various periods if you invest $10,000 in the Funds shares. This example assumes that the Shares provide a return of 5% a year and that total annual fund operating expenses remain as stated in the preceding table. The results apply whether or not you redeem your investment at the end of the given period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $10 $32 $56 $128 1 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in more taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the previous expense example, reduce the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 176%. Primary Investment Strategies The Fund invests at least 80% of its assets in U.S. Treasury securities, which include bills, bonds, and notes issued by the U.S. Treasury. The Fund is expected to maintain a dollar-weighted average maturity of 1 to 4 years. Primary Risks The Fund is designed for investors with a low tolerance for risk, but you could still lose money by investing in it. The Fund is subject to the following risks, which could affect the Funds performance:  Income risk , which is the chance that the Funds income will decline because of falling interest rates. Income risk is generally high for short-term bond funds, so investors should expect the Funds monthly income to fluctuate.  Interest rate risk , which is the chance that bond prices will decline because of rising interest rates. Interest rate risk should be low for the Fund because it invests primarily in short-term bonds, whose prices are much less sensitive to interest rate changes than are the prices of long-term bonds.  Manager risk , which is the chance that poor security selection will cause the Fund to underperform relevant benchmarks or other funds with a similar investment objective. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. 2 Annual Total Returns The following bar chart and table are intended to help you understand the risks of investing in the Fund. The bar chart shows how the performance of the Funds Admiral Shares has varied from one calendar year to another over the periods shown. The table shows how the average annual total returns of the Admiral Shares compare with those of a relevant market index, which has investment characteristics similar to those of the Fund. Keep in mind that the Funds past performance does not indicate how the Fund will perform in the future. Updated performance information is available on our website at vanguard.com/performance or by calling Vanguard toll-free at 800-662-7447. Annual Total Returns  Vanguard Short-Term Treasury Fund Admiral Shares During the periods shown in the bar chart, the highest return for a calendar quarter was 3.41% (quarter ended March 31, 2008), and the lowest return for a quarter was 1.30% (quarter ended June 30, 2004). Average Annual Total Returns for Periods Ended December 31, 2012 1 Year 5 Years 10 Years Vanguard Short-Term Treasury Fund Admiral Shares 0.00% 1.49% 2.90% Barclays U.S. 1-5 Year Treasury Bond Index (reflects no deduction for fees or expenses) 0.14% 1.60% 3.10% 3 Investment Advisor The Vanguard Group, Inc. (Vanguard) Portfolio Manager David R. Glocke, Principal of Vanguard. He has managed the Fund since 2000. Tax Information The Funds distributions will be reinvested in additional Fund shares and accumulate on a tax-deferred basis if you are investing through an employer-sponsored retirement or savings plan. You will not owe taxes on these distributions until you begin withdrawals from the plan. You should consult your plan administrator, your plans Summary Plan Description, or your tax advisor about the tax consequences of plan withdrawals. Payments to Financial Intermediaries The Fund and its investment advisor do not pay financial intermediaries for sales of Fund shares. 4 This page intentionally left blank. This page intentionally left blank. Vanguard Short-Term Treasury Fund Admiral SharesFund Number 532 © 2014 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. SPI 532 022014
